Exhibit 10.18

Kopin Corporation 2011 Incentive Plan

On February 18, 2011, Kopin Corporation’s (the “Company”) Compensation Committee
approved the adoption of the Company’s 2011 Incentive Plan effective as of
December 26, 2010. The 2011 Incentive Plan was prepared using the same
guidelines and methodologies as the 2010 and 2009 incentive plans. The Company’s
2011 Incentive Plan will act as an incentive plan for the Company’s fiscal year
ending December 31, 2011. Pursuant to this 2011 Incentive Plan, certain officers
and employees of the Company are eligible to earn incentive compensation if the
Company achieves certain financial milestones (the “Financial Milestones”), as
adopted by the Compensation Committee, based on the 2011 plan budget. The
purpose of the 2011 Incentive Plan is to further align the interest of
management and shareholders by providing employees higher levels of compensation
for meeting or exceeding the Financial Milestones. The 2011 Incentive Plan
provides a cash bonus if the minimum Financial Milestones are achieved and is
designed to pay out approximately 35% of amounts earned in cash and 65% in
restricted common stock of the Company for incremental amounts earned above the
minimum. If the Company is unable to issue common stock, the amounts earned may
be paid out solely in the form of cash. If the minimum Financial Milestones are
not met, no bonus or restricted stock will be owed under the 2011 Incentive
Plan. The incentive compensation may be earned if the product line a participant
works for meets its respective Financial Milestone even if the other product
lines of the Company do not meet its respective Financial Milestones. Drs. Fan
and Choi and Mr. Sneider will earn 50% of their incentive compensation based on
the results of the Display product line and 50% upon the results of the III-V
product line.

Pursuant to the 2011 Incentive Plan, on February 18, 2011, the Company granted
to its officers restricted stock awards as set forth in column (b) of Table II
below. If the Financial Milestones are met, the shares of restricted stock will
vest as follows: (i) 50% of the restricted stock will vest if the officer is
employed by the Company through December 10, 2011, and (ii) the remaining 50% of
the restricted stock will vest if the officer remains employed by the Company
from December 11, 2011 through December 10, 2012. In order to earn the cash
component of the incentive plan the officer must be employed with the Company on
December 31, 2011. The Company shall determine if the Financial Milestones have
been met based on its financial results for the year ended December 31, 2011.

Table I below provides the potential range of awards that the officers may be
eligible to earn under the 2011 Incentive Plan. The table does not include
amounts that will be paid as part of the officer’s annual salary, amounts that
may be earned under previous equity awards or any additional awards the
Compensation Committee may grant.

TABLE I

 

Officer

   Minimum Incentive
Compensation (a)      Maximum Incentive
Compensation (b)  

Dr. Fan

   $ 100,000       $ 271,163   

Mr. Sneider

   $ 25,000       $ 126,595   

Dr. Tsaur

   $ 25,000       $ 149,555   

Dr. Choi

   $ 25,000       $ 98,446   

Mr. Hill

   $ 25,000       $ 118,895   

Mr. Presz

   $ 25,000       $ 97,309   

 

 

 

(a)   Cash bonus payable if the minimum Financial Milestones are achieved.

(b)   Estimate of the total incentive compensation the officer can earn if all
Financial Milestones are achieved. As set forth in the Table II below, the
Maximum Incentive Compensation is computed as the sum of the Maximum Cash Bonus
(column (a) below) plus the value of the Maximum Restricted Shares earned under
the 2011 Incentive Plan (column (b) below). The value of the restricted common
stock was computed as the maximum number of shares the officer can earn
multiplied by $4.20 an estimate of the Company’s closing stock price on the day,
February 18, 2011, the Compensation Committee approved the 2011 Incentive Plan
and related equity awards. The actual closing price was $4.19. The value of the
restricted common stock is an approximation of the expense the Company would
record as a result of the 2011 Incentive Plan. The actual value to the officer
is dependent on the Company’s common stock price on the day the restrictions on
the common stock lapse.



--------------------------------------------------------------------------------

TABLE II

 

Officer

   Maximum Cash
Bonus (a)      Maximum
Restricted
Shares (b)      Maximum
Incentive
Compensation (c)  

Dr. Fan

   $ 94,907         42,066       $ 271,163   

Mr. Sneider

   $ 44,308         19,639       $ 126,595   

Dr. Tsaur

   $ 52,344         23,201       $ 149,555   

Dr. Choi

   $ 34,456         15,272       $ 98,446   

Mr. Hill

   $ 41,613         18,444       $ 118,895   

Mr. Presz

   $ 34,058         15,096       $ 97,309   

 

 

(a)   Cash bonus payable if all Financial Milestones are achieved.

(b)   Number of restricted shares of the Company’s common stock which can be
earned if all Financial Milestones are achieved.

(c)   See column (b) in Table I above.